United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
M.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Glynco, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Kamau K. Mason, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2095
Issued: March 27, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2013 appellant, through counsel, filed a timely appeal of an April 17,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Because
more than 180 days has elapsed from the most recent merit decision dated July 11, 2011 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to the Federal Employees’ Compensation Act1(FECA) and 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits as his request was untimely filed and failed to demonstrate clear
evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 13, 2008 appellant, then a 45-year-old marine interdiction agent, filed a
traumatic injury claim alleging that, on June 2, 2008, while in the performance of duty during
physical and defensive tactics training, he was injured when two students fell on top of him
causing pain on the right side of his neck and back. He did not initially stop work.
In a January 11, 2010 report, Dr. Efrain Salgado, a Board-certified neurologist, noted that
appellant was seen to determine whether right neck pain that he is having now is related to an
injury he sustained in June 2008 during the course of activities related to his employment. At
that time he was practicing defensive tactics. While having his hands tied behind his back,
appellant was accidentally hit from behind by a fellow trainee causing him to fall forward and hit
his chin on the ground. This caused hyperextension of his neck. Appellant had right neck pain
and an isolated shock in his right arm at the time of the impact.” Dr. Salgado noted that
appellant reported the incident to the employing establishment and was seen in an outpatient
clinic and was prescribed ibuprofen. Appellant continued with neck pain that gradually
improved over a couple of months. He also had some neck pain when he overexerted himself or
after working long hours. Dr. Salgado indicated that a few months ago appellant experienced
more difficulty with weakness of the right arm as he was doing pushups. He advised that
appellant noticed when he was riding a boat another sharp pain similar to the one he had at the
time of the injury and opined that “since that time the right neck pain has been exacerbated.”
Dr. Salgado noted another incident in the last month in which appellant advised that “he had
another episode of a shock going into the right arm as he turned his head to the right and
yawned.” He diagnosed chronic cervical strain and right C6 radiculopathy. Dr. Salgado opined
that it could have been related to a stretch injury from June 2008 or from riding in a boat several
months ago. He indicated that a cervical magnetic resonance imaging (MRI) scan revealed
multilevel degenerative disc disease and foraminal stenosis.
On February 16, 2010 OWCP accepted the claim for cervical radiculopathy and cervical
strain.
In a September 14, 2010 report, Dr. John Gorecki, a Board-certified neurosurgeon, noted:
“[Appellant] was injured in August 2008 on the job. During a training exercise
[he] was handcuffed with his hands behind his back wearing a face protective
helmet when somebody fell into him knocking him to the ground hyperextending
his neck. [Appellant] experienced severe zingers and electrical shocks in all four
extremities and transient paralysis. Subsequently [he] was involved in a job that
requires him to travel in a boat on moderate waves on the ocean resulting in
repeated mild trauma to the cervical spine. [Appellant] noticed that with cervical
flexion he developed spontaneous fasciculation of the right biceps and over time
he developed progressive wasting of the right bicep. [He] has been able to
diminish his severe sharp neck and right arm pain with cervical stretching and

2

positions that decompress the exiting neural foramina particularly on the right.
[Appellant] did not tolerate cervical traction.”
Dr. Gorecki diagnosed cervical spondylosis and headache syndromes. His office later requested
approval for anterior cervical discectomy and fusion at C4-5 and C5-6.
On October 14, 2010 appellant requested that his claim be expanded to include cervical
herniated discs and headaches.
In an October 21, 2010 letter, OWCP advised appellant that it had received his request
for expansion of his claim to include headaches and herniated nucleus pulposus (HNP) of the
cervical region. It explained that there were no medical records in the claim prior to January 4,
2010, approximately 1.5 years after the claimed injury of June 2, 2008. OWCP requested that
appellant provide current medical records and rationalized medical evidence. It also noted that
he had degenerative conditions in the cervical region which were not accepted.
On October 22, 2010 appellant noted that he had a prior work injury to his hand on
May 27, 2008 under claim No. xxxxxx879. He indicated that he was unsure of how the claim
process worked and was not sure how his injuries were to be treated. Appellant indicated that
the hand injury required surgery and he used almost 60 days to recover. He noted that he was
reassigned during this time and later changed jobs in 2009.
On December 1, 2010 OWCP requested that an OWCP medical adviser address whether
the requested surgery and the additional conditions were due to the work injury. It noted that
medical evidence was not received until about one and one half years after the work injury. In a
report dated December 1, 2010, OWCP’s medical adviser opined that it was “extremely unlikely
that a radiculopathy (pinched nerve in the neck) would be unnoticed, overlooked or unreported
for more than one year from the date of injury. This condition does not appear to present a
plausible causal relationship to the work injury.”
In a March 24, 2011 report, Dr. Gorecki noted appellant’s history of injury from
August 2008. He also explained that, subsequently, appellant was engaged in a job that required
him to travel on a motor boat on moderate waves on the ocean resulting in repeated trauma to the
cervical spine and with cervical flexion he developed spontaneous fasciculations of the right
biceps and over time, progressive wasting of the right bicep. Dr. Gorecki opined that there was a
“clear-cut direct causal relationship between [appellant’s] work-related injury, the abnormal
findings on the MRI scan and the patient’s symptoms and physical findings.”
In a July 11, 2011 decision, OWCP denied appellant’s request for surgery and to expand
his claim to include a degenerative foraminal stenosis at C4-5, C5-6. It found that the medical
evidence was insufficiently rationalized to support a causal relationship of the medical conditions
to the incident of June 2, 2008. OWCP noted that Dr. Gorecki referenced an incident that was
two months after the injury and other factors unrelated to the claim.
On July 13, 2012 OWCP received appellant’s request for reconsideration. Appellant
submitted arguments and additional medical evidence. He argued that his claim should be
reopened and his claim expanded to include all injuries stemming from his 2008 injury to his
neck. Appellant also argued that Dr. Gorecki’s report was taken out of context and noted that the
3

additional information regarding riding on boats revealed that he was subjected to additional
aggravation caused by continuous work after the fact to the original injury. He also indicated
that spinal injuries could be caused by aggravation from riding in boats. Additionally, appellant
argued that he timely reported his injury, and the two-month time that it took to be seen by a
physician should not be negated. He also argued that he was met with resistance when he filed
his claim. He requested a new claims examiner.
OWCP received several reports from Dr. Gorecki. They included an August 20, 2010
report in which he noted that in August 2008 appellant sustained a work-related injury during a
training exercise. Dr. Gorecki noted that, subsequently, appellant had a job that required him to
travel on a boat on moderate waves on the ocean resulting in repeated mild trauma to the cervical
spine. He diagnosed cervical spondylosis and noted that appellant had cervical radiculopathy
with pain, weakness and sensory loss. Dr. Gorecki recommended anterior cervical discectomy
and fusion at C4-5 and C5-6.
Dr. Gorecki further noted in an October 14, 2010 report that appellant had an almost twoyear history of severe neck pain and chronic headaches. He related that appellant had headaches
and neck pain radiating into the right arm with weakness, especially in the right biceps, deltoid
and forearm flexors. Dr. Gorecki diagnosed headache and cervical radiculopathy. In a
February 18, 2011 report, he opined that appellant was injured on the job in June or August 2008
and he became symptomatic. Dr. Gorecki noted that appellant did not immediately seek surgery
as his job constantly required that he move and he was afraid to lose his status or promotions if
he lost time from work. He also noted that appellant was distracted by another work injury
involving his hand. Dr. Gorecki stated that the symptoms immediately began after the injury and
were associated with progressive abnormal physical findings, and his symptoms were consistent
with cervical radiculopathy. He noted that the MRI scan findings revealed a large disc herniation
consistent with neurological findings. Dr. Gorecki opined that “[t]here is a clear-cut causal
relationship between the injury in question, the cervical radiculopathy and the pathophysiology
associated with cervical radiculopathy.” He indicated that the “note from an outside viewer
provided by workers’ compensation clearly distorts and misrepresents the facts provided by the
patient. There was no delay between the injury and the development of symptoms. There has
been a delay between the injury and treatment.”
OWCP also received a May 13, 2010 report from Dr. Frank McDonald, a neurologist,
who diagnosed brachial plexitis. In a May 27, 2010 report, Dr. McDonald repeated his diagnosis
of brachial plexitis.
By decision dated April 17, 2013, OWCP denied appellant’s request for reconsideration
for the reason that it was not timely filed and failed to present clear evidence of error.

4

LEGAL PRECEDENT
Section 8128(a) of FECA2 vests OWCP with discretionary authority to determine
whether it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
OWCP’s imposition of a one-year time limitation within which to file an application for
review as part of the requirements for obtaining a merit review does not constitute an abuse of
discretionary authority granted OWCP under section 8128(a).4 This section does not mandate
that it review a final decision simply upon request by a claimant.
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a). Thus, section 10.607(a) of the implementing regulations
provide that an application for reconsideration must be received within one year of the date of
OWCP’s decision for which review is sought.5
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.7 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
2

Id. at §§ 8101-8193.

3

Id. at § 8128(a).

4

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

20 C.F.R. § 10.607(a).

6

Id. at § 10.607(b).

7

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

5

a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision. The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of OWCP such that OWCP abused its discretion in denying merit review in the face of such
evidence.8
ANALYSIS
In its April 17, 2013 decision, OWCP properly determined that appellant failed to file a
timely application for review. It rendered its last merit decision on July 11, 2011. Appellant’s
letter requesting reconsideration was received on July 13, 2012. As the request was received by
OWCP more than one year after the July 11, 2011 merit decision, it was, therefore, untimely.
In accordance with internal guidelines and with Board precedent, OWCP properly
proceeded to perform a limited review to determine whether appellant’s application for review
showed clear evidence of error, which would warrant reopening appellant’s case for merit review
under section 8128(a) of FECA, notwithstanding the untimeliness of her application. It reviewed
the evidence submitted by appellant in support of his application for review, but found that it did
not show that its most recent merit decision was in error.
The Board finds that the evidence submitted by appellant in support of his application for
review does not raise a substantial question as to the correctness of OWCP’s most recent merit
decision and is insufficient to demonstrate clear evidence of error. The critical issue in this case
is whether appellant has shown clear evidence of error in OWCP’s July 11, 2011 decision that
denied appellant’s request for surgery and to expand his claim to include a degenerative cervical
spine condition that was caused or contributed to by his June 2, 2008 work injury.
In his request for reconsideration, appellant provided several arguments. However, they
do not raise a substantial question concerning the correctness of OWCP’s July 11, 2011 decision
or establish clear evidence of error. Appellant requested that his claim should be reopened and
his claim expanded to include all injuries stemming from his 2008 injury to his neck. The Board
notes that this was addressed in the July 11, 2011 decision and he has failed to show how the
decision was incorrect or in error. Appellant also argued that Dr. Gorecki’ s report was taken out
of context and argued that riding on boats while performing his duties revealed that he was
subjected to additional aggravation and injury caused by continuous work after the fact to the
original injury. The Board notes that this argument does not establish error in the July 11, 2011
OWCP decision.9 Appellant also argued that he timely reported his injury, and the two-month
time that it took to be checked out by a physician should not be negated. He also requested a
new claims examiner. OWCP’s July 11, 2011 decision denied appellant’s request for surgery
and claim expansion because the medical evidence was insufficient, not because the claim was
untimely. The Board notes that these arguments do not raise a substantial question concerning
the correctness of OWCP’s July 11, 2011 decision or establish clear evidence of error.
8

Id.

9

If appellant is alleging a new occupational injury due to riding in boats, he may file a claim with OWCP.

6

Appellant also provided medical evidence. In an August 20, 2010 report, Dr. Gorecki
noted that in August 2008 appellant sustained a work-related injury during a training exercise.
He noted that, subsequently, appellant was involved in a job that required him to travel on a boat
on moderate waves on the ocean resulting in repeated mild trauma to the cervical spine.
Dr. Gorecki diagnosed cervical spondylosis and noted that appellant had cervical radiculopathy
with pain, weakness and sensory loss. His October 14, 2010 report noted appellant’s nearly twoyear history of symptoms and diagnosed headache and cervical radiculopathy. In his
February 18, 2011 report, Dr. Gorecki opined that appellant was injured on the job in June or
August 2008 and became symptomatic. He explained that appellant did not immediately seek
surgery due to job demands and was distracted by another work injury involving his hand.
Dr. Gorecki opined that appellant’s symptoms immediately began after the injury and were
associated with progressive abnormal physical findings and his symptoms were consistent with
cervical radiculopathy. He noted that an MRI scan showed a large disc herniation. Dr. Gorecki
opined that there was “clear-cut causal relationship between the injury in question, the cervical
radiculopathy and the pathophysiology associated with cervical radiculopathy.” He indicated
that the “note from an outside viewer provided by workers’ comp[ensation] clearly distorts and
misrepresents the facts provided by the patient. There was no delay between the injury and the
development of symptoms. There has been a delay between the injury and treatment.” The
Board notes that, while Dr. Gorecki has provided some support for causal relationship, it is not
sufficient to establish clear evidence of error. The term “clear evidence of error” is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that
OWCP made an error (for example, proof of a miscalculation in a schedule award). Evidence
such as a detailed, well-rationalized report, which if submitted prior to OWCP’s denial, would
have created a conflict in medical opinion requiring further development, is not clear evidence of
error and would not require a review of a case.10
The Board finds that this evidence is insufficient to shift the weight of the evidence in
favor of appellant’s claim or raise a substantial question that OWCP erred in denying appellant’s
request to expand his claim. Therefore, the Board finds that appellant has not presented clear
evidence of error.
On appeal, appellant’s counsel argues that appellant timely reported his claim. The
Board notes that the underlying claim has not been denied because of timeliness but because of
insufficient medical evidence. Counsel also argued that cervical radiculopathy was noted on the
initial injury, and therefore, all subsequent illnesses stemming from that injury would be covered.
However, causal relationship is a medical issue that must be addressed by medical evidence.11
Furthermore, the Board does not have jurisdiction over the merits of the claim, only whether
appellant’s reconsideration request was timely filed and, if not, whether clear evidence of error
has been presented. As explained, the reconsideration request was not filed within one year of
OWCP’s most recent merit decision and appellant’s reconsideration request does not establish
clear evidence of error for the reasons stated in this decision.

10

Annie L. Billingsley, 50 ECAB 210 (1998).

11

See M.D., 59 ECAB 211 (2007).

7

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

